Exhibit 10.61

LOGO [g56756image_1.jpg]

March 14, 2008

Michael D. Levy

Nuvelo, Inc.

201 Industrial Road, Suite 310

San Carlos, CA 94070-6211

Dear Michael:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Nuvelo, Inc. (the “Company”) is offering to you to aid in your
employment transition.

1. Separation. Your last day of work with the Company and your employment
termination date will be March 20, 2008 (the “Separation Date”).

2. Accrued Salary And Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused PTO earned through the
Separation Date, less required payroll deductions and withholdings. You are
entitled to these payments regardless of whether you sign this Agreement.

3. Severance Benefits. If you sign this Agreement and allow it to become
effective, then the Company will provide you with the following severance
benefits (the “Severance Benefits”):

(a) Salary Continuation Payments. The Company shall make continuing base salary
payments to you (at the base salary rate in effect as of the Separation Date)
for twelve (12) months (the “Salary Continuation Payments”) following the
Separation Date. The Salary Continuation Payments shall be paid, subject to
applicable withholdings and deductions, on the Company’s customary payroll dates
starting on the first payroll date within ten (10) days after the Effective Date
(as defined in paragraph 13 below).

(b) Accelerated Stock Vesting/Extended Exercise Period Benefit. The Company will
accelerate the vesting of any outstanding stock options such that any shares
that would have vested in the twelve (12) month period following the Separation
Date had your employment not terminated shall be deemed vested and exercisable
as of the Separation Date. You will have until the fifteen (15) month
anniversary of the Separation Date (i.e., until June 20, 2009) to exercise any
vested shares. Except for the accelerated vesting and extended exercise period
set forth herein, all other rights and obligations with respect to your stock
options will be as set forth in your stock option agreement, grant notice and
applicable plan documents. You hereby acknowledge that the Company is not
providing tax advice to you and that you have been advised by the Company to
seek independent tax advice with respect to this acceleration of unvested equity
awards, the extension of your exercise period, your exercise or sale of any
vested shares, and any other compensation and benefits that you are receiving
under this Agreement.



--------------------------------------------------------------------------------

(c) Continued Medical Benefits. To the extent provided by the federal COBRA law
or, if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense following the
Separation Date. You will be provided with a separate notice describing your
health insurance continuation rights and obligations. If you timely elect
continued group health coverage through COBRA, the Company will pay for your
COBRA premium for a period of 12 months, sufficient to continue your group
coverage at its current level (including dependent coverage, if applicable)
through the earlier of either March 31, 2009 or the date that you become
eligible for group health insurance coverage through a new employer. You agree
to promptly notify the Company’s Human Resources Department in writing if you
become eligible for group health insurance coverage through a new employer
before March 31, 2009.

You acknowledge and agree that the Severance Benefits are being provided to you
in lieu of the severance benefits set forth in your September 7, 2004 offer
letter from the Company, and that the provision of these Severance Benefits will
extinguish any obligation on the part of the Company to provide you with
severance benefits.

4. Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement and excluding your rights with respect to any vested
stock options (as set forth above) and any vested rights you have in any
ERISA-governed benefit plan sponsored by the Company (i.e., your 401(k) plan
account)), you will not receive and are not entitled to any additional
compensation, severance or benefits from the Company after the Separation Date.

5. Expense Reimbursements. You agree that, within fifteen (15) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practices.

6. Return Of Company Property. On the Separation Date, you shall return to the
Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, correspondence, memoranda, specifications, drawings,
records, plans, forecasts, compilations of data, operational and financial
information, research and development information, sales and marketing
information, personnel information, computer-recorded information, tangible
property (including, but not limited to, computers), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). You agree that you will make a
diligent search to locate any such documents, property and information on the
Separation Date. If you have used any personally owned computer, server, or
e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, then within ten
(10) days after the Separation Date, you shall provide



--------------------------------------------------------------------------------

the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you shall provide the Company access to your
system as requested to verify that the necessary copying and/or deletion is
done. Your timely return of all such Company documents and other property is a
condition precedent to your receipt of the severance benefits provided under
this Agreement.

7. Proprietary Information Obligations. You hereby agree to execute, and abide
by the terms of, the Proprietary Information and Inventions Agreement attached
hereto as Exhibit A.

8. Nondisparagement. You agree not to disparage the Company, or its officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to its or their business, business reputation, or personal reputation, and the
Company (through its officers and directors) agrees not to disparage you in any
manner likely to be harmful to you or your business reputation or personal
reputation; provided, however, that you and the Company will respond accurately
and fully to any question, inquiry or request for information when required by
legal process.

9. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

10. No Voluntary Adverse Action. You agree that you will not voluntarily (except
in response to legal compulsion) assist or provide information to any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents.

11. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide truthful and accurate information in witness interviews and deposition
and trial testimony. The Company will reimburse you for reasonable out-of-pocket
expenses you incur in connection with any such cooperation (excluding forgone
wages, salary, or other compensation) and will make reasonable efforts to
accommodate your scheduling needs. In addition, you agree to execute all
documents (if any) necessary to carry out the terms of this Agreement.

12. Release of Claims. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date



--------------------------------------------------------------------------------

you sign this Agreement. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the California Fair Employment
and Housing Act (as amended), and the California Labor Code. Notwithstanding the
foregoing, you are not hereby releasing (i) any rights you have under this
Agreement, or (ii) any obligation the Company may have to indemnify you for acts
within the course and scope of your employment with the Company, pursuant to the
articles and bylaws of the Company, any fully executed written agreement with
the Company, or applicable law. Also excluded from this Agreement are any claims
which cannot be waived by law. You are waiving, however, your right to any
monetary recovery should any governmental agency or entity pursue any claims on
your behalf. You also acknowledge that you have received all leaves of absence
and leave benefits and protections for which you are eligible, and have not
suffered any on-the-job injury for which you have not already filed a claim.

13. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. A list of the job titles
and ages of all employees whose employment is being terminated pursuant to the
Company’s reorganization and the job titles and ages of all employees of the
Company in the same business unit whose employment is not being termination is
provided in Exhibit B, attached hereto. You further acknowledge that you have
been advised by this writing, as required by the ADEA, that: (a) your ADEA
Waiver does not apply to any rights or claims that arise after the date you sign
this Agreement; (b) you should consult with an attorney prior to signing this
Agreement; (c) you have forty-five (45) days to consider this Agreement
(although you may choose voluntarily to sign it sooner); (d) you have seven
(7) days following the date you sign this Agreement to revoke the ADEA Waiver
(in a written revocation sent to me); and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after you sign this Agreement (the “Effective Date”).

14. Section 1542 Waiver. In granting the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.



--------------------------------------------------------------------------------

15. Miscellaneous. This Agreement, including Exhibits A and B, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matters. It is entered into without
reliance on any agreement, promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
agreements, promises or representations. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and your and the Company’s respective heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
and .pdf signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. We wish you the best in your future endeavors.

Sincerely,

 

NUVELO, INC. /s/ Ted W. Love By:  Ted W. Love         Chairman & CEO

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Michael D. Levy Michael D. Levy

Date: March 20, 2008